Citation Nr: 0604186	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  04-08 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 
 
2.  Entitlement to service connection for residuals of a head 
injury. 
 
3.  Entitlement to service connection for residuals of a left 
shoulder injury. 
 
4.  Entitlement to service connection for residuals of left 
hip injury. 
 
5.  Entitlement to service connection for residuals of left 
knee injury. 
 
6.  Entitlement to service connection for residuals of back 
injury. 
 
7.  Entitlement to service connection for residuals of neck 
injury. 
 
8.  Entitlement to service connection for disability 
manifested by memory loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to April 
1975.  

This appeal comes before the Department of Veteran Affairs 
(VA) Board of Veterans Appeals (Board) from an August 2003 
rating decision of the VA Regional Office (RO) in Sioux 
Falls, South Dakota.  


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of PTSD.

2.  Any head injury residual is not attributable to active 
military service, including any in-service injury. 

3.  Left shoulder disability is not shown by the clinical 
evidence of record. 

4.  Left hip disability is not shown by the clinical evidence 
of record. 

5.  Left knee disability was first clinically indicated after 
discharge from active duty and is not attributable to active 
military service; arthritis was not shown within a year of 
the veteran's separation from service.

6.  Back disability was first clinically demonstrated many 
years after discharge from service and is not attributable to 
active military service; arthritis was not shown within a 
year of the veteran's separation from service.

7.  Any neck injury residual is not attributable to active 
military service.

8.  Disability manifested by memory loss is not confirmed by 
the clinical evidence of record.


CONCLUSION OF LAW

The veteran does not have PTSD, disability manifested by 
memory loss, or residuals of head injury, left shoulder 
injury, left hip injury, left knee injury, back injury, or 
neck injury that is the result of disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has PTSD as the result of 
physical and sexual assault in service, and also has 
disability as the result of head injury in service.  He also 
maintains that he now has disabilities of he left shoulder, 
left hip, left knee, back and neck, as well as memory loss 
from being thrown from or falling through a window during 
service.  

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statement of 
the case, the veteran and representative have been notified 
of the laws and regulations governing entitlement to the 
benefits sought, and informed of the ways in which the 
current evidence has failed to substantiate the claims.  
These discussions also served to inform him of the evidence 
needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in 
December 2002, January 2003 and February 2003, the RO 
informed the appellant of what the evidence had to show to 
substantiate the claims for service connection, what medical 
and other evidence the RO needed from him, what information 
or evidence he could provide in support of the claims, and 
what evidence VA would try to obtain on his behalf.  He was 
also advised to submit relevant evidence or information in 
his possession.  38 C.F.R. § 3.159(b) (2005).

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claims.  Extensive VA clinical data have 
been received and associated with the claims folder and 
private clinic records he has identified have also been 
requested.  He has had the benefit of a VA examination.  
Under the circumstances, the Board finds that further 
assistance with respect to the claims on appeal is not 
required.  See 38 U.S.C.A. § 5103A(a)(2).  

Turning to the merits of the veteran's claims, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005).  Service 
connection may also be granted for a disease first diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2005).

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year following separation from qualifying 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

The veteran's service medical records indicate that on March 
14, 1975, he was brought in for observation and treatment for 
head injury after "apparently in a fight and kicked in the 
head."  Physical examination disclosed that he moved all 
extremities without difficulty and that hand grasp was strong 
and equal.  He was easily aroused, oriented and behavior was 
appropriate.  It was noted that he smiled as if he had been 
drinking and fell easily back to sleep.  X-rays and 
laboratory studies were performed.  The appellant was 
reported to continue being alert and oriented.  He was 
admitted ambulatory with a slight headache, but with no other 
reported ill effects.  A neurology service diagnosis of 
nondependent abuse of alcohol was noted.  Upon release on 
March 16, 1975, it was recorded that bed rest and time had 
cleared all his problems.  He was observed to be alert, 
awake, eating and ambulating.  A discharge diagnosis of acute 
alcohol ingestion was rendered.  The veteran was returned to 
duty.

A Statement of Medical Examination and Duty Status reflects 
that on March 25, 1975, the veteran was involved in another 
altercation when someone he had admonished from a window to 
be quiet came up to his room and struck him.  It was reported 
that after both men settled down, the appellant got into 
another fight after leaving the barracks that was broken up 
by an officer.  It was noted that he broke into a run with 
the officer chasing him, and tripped on a curb and injured 
himself.  The nature of the ensuing trauma was noted to be a 
head injury.  No clinic notes or any other follow-up in this 
regard are shown.  

The veteran's extensive service administrative documents are 
of record.  One dated in March 1975 chronicles a history of 
his being counseled on numerous occasions for unsatisfactory 
behavior and actions leading to a discharge from service.  
The veteran was described as having an extremely poor 
attitude, lack of motivation and self discipline, 
unwillingness to adapt to the Army both socially and 
emotionally, disregard for authority, inability to get along 
with his fellow soldiers or supervisors, and 
nonresponsiveness to counseling.  Other documents reflect 
that he received Article 15 nonjudicial punishment for a 
number of infractions that included destruction of government 
property, being AWOL for 19 days after emergency leave, and 
being drunk and disorderly in the barracks.  The veteran was 
reduced in rank to E-2, had pay forfeited, received a 30-day 
suspension and period of extra days of service.  It was 
recommended that he be barred from reenlistment.

Upon examination in February 1975 for separation from 
service, no defects or deficits were noted.  The veteran 
denied all physical and mental complaints or problems.  It 
was noted that there had been no serious illness or injury 
since his last physical examination.  

A claim for the disabilities sought on appeal was received in 
November 2002.  In a statement dated in December 2002, the 
appellant related that he had socializing problems after 
discharge from service, and related that his first sergeant 
in Germany could not understand the problems he was going 
through and treated him badly.  He said that drugs coming 
from Vietnam as well as those in Germany had an impact on his 
life.  In correspondence dated in March 2003, the veteran 
said that he had racial problems, was set up by someone and 
given drugs and alcohol, tried to write a letter explaining 
why he needed to get out of Germany, but that things got 
worse.  He related that he was thrown from two-story window 
and was subsequently sexually assaulted.  He stated that 
after he was released from service, he had problems, 
remembered only the bad things that had happened to him in 
the military and needed medical help.

The veteran was sent a development letter for personal 
assault or harassment in February 2003.

VA clinical records dating from 1979 were received showing 
that the appellant was admitted on numerous occasions and 
received continuing treatment on an outpatient basis for an 
alcohol abuse and dependence syndrome, as well as 
detoxification.  A March 1993 discharge summary included 
additional diagnoses of marijuana abuse, cocaine abuse, 
polysubstance abuse in remission and personality disorder, 
NOS (not otherwise specified) with borderline features.  

The veteran was hospitalized in January 1979 for a painful 
left knee joint with hemarthrosis, and gave a history of 
injury to the knee in 1978.  In clinic notes dated in April 
1993, he provided a history of left knee instability, 
locking, pain, and swelling since being struck from the left 
side in a football game in 1977.  An X-ray revealed 
degenerative joint disease of moderate severity in the left 
knee.  He subsequently underwent arthroscopy with lateral 
meniscectomy of the knee for meniscal tear.  A clinical 
history dated in October 1987 indicated a history of head 
injury in service.  A clinic entry dated in September 2002 
noted that the veteran was seen for admission to the 
domiciliary and complained of pain in the left shoulder, hip, 
and knee with no history of recent trauma.  It was reported 
that he thought his symptoms stemmed from the time he was 
thrown out a window in 1974 while stationed in Germany.  
Following examination, an assessment of left shoulder, hip 
and knee pain was rendered.  In November 2002, he stated that 
he had had neck, low back and left knee pain since falling 
from 10 to 15 feet on to his left side.  Neck crepitus was 
elicited upon examination.  Assessments of neck pain and 
lumbar spine pain, rule out degenerative joint and disc 
disease, were rendered.  An X-ray of the lumbosacral spine in 
November 2002 was interpreted as showing osteoarthrosis of 
the L4-L5 facet joints, bilaterally, mild discogenic 
degenerative changes at L4-L5, associated mild 
anterolisthesis of L4 on L5, and minimal decrease in 
vertebral height of T12 centrum which could have been 
developmental or post-traumatic in nature.  X-ray of the left 
knee revealed degenerative changes, and x-rays of the 
cervical spine revealed slight narrowing at C1-C2 and a 
smooth calcification in the posterior soft tissues.  It was 
felt that the C-spine x-rays revealed no significant 
abnormality.  The veteran related in December 2002 that he 
had fallen up to 15 feet out of a window 13 years before and 
had since neck pain since that time.

Emergency records from the Rapid City Regional Hospital dated 
in December 2000 were received showing that the veteran was 
seen for blunt trauma from being kicked in the head by his 
girlfriend, although he stated he could not recall exactly.  
He was afforded a CT scan of the head and his wounds were 
sutured.  He was discharged to home without any further 
residuals noted. 

The veteran was afforded a VA compensation examination in 
June 2003.  Background and clinical history was recited.  A 
comprehensive physical evaluation was performed.  The 
appellant provided history to the effect that while in the 
military around 1974, he was thrown out of a second floor 
window and landed on his head.  The examiner noted, however, 
that the clinical record indicated that he had been kicked in 
the head in a fight while drunk.  It was related that there 
was nothing about his having been thrown out of a two-story 
window.  Upon examination of the musculoskeletal system, the 
veteran complained of pain in the left hip, knees, neck, low 
back and both ankles.  The left knee was observed to be 
mildly swollen anteriorly with decreased range of motion.  He 
had essentially normal range of motion of the lumbosacral 
spine with slight guarding.  It was noted that rather than 
pain, the veteran complained of gritting of the neck on range 
of motion.  On neurologic evaluation, it was reported that 
the veteran had no history of seizures or any other 
neurologic deficit.  It was noted that he had a history of 
multiple treatments for alcohol abuse in the past.  The 
veteran stated that he had been sober and drug free for a 
year and a half.  It was reported that X-rays obtained 
between November and June 2003 revealed degenerative joint 
disease of the left knee, and degenerative joint disease and 
mild degenerative disc disease of the lumbosacral spine.  It 
was reported that cervical spine films were normal.  
Following examination, pertinent diagnoses were alcohol 
dependence and marijuana abuse, apparently in remission, 
degenerative joint disease of the left knee, and 
osteoarthritis of the lumbosacral spine with mild disc 
disease at L4 and L5.

The veteran wrote in October 2003 that the claims for PTSD, 
head injury, left shoulder, left hip, left knee, back and 
neck injuries were the result of being physically and 
sexually assaulted in service.  He stated that he was thrown 
out of a window while stationed in Germany because of writing 
a letter to the company commander about drugs.

1.  Service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-143 
(1997); 38 C.F.R. § 3.304(f) (2005).

If PTSD is based on in-service personal assault, evidence 
from sources other than the veteran's records may corroborate 
his account of the stressor incident.  The Board notes that 
alternative sources, including testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, may provide credible evidence of an in- 
service stressor premised on sexual assault. See 38 C.F.R. 
§ 3.304(f) (3) (2005).

The record reflects that although the veteran now asserts 
that he has PTSD as the result of personal assault in 
service, the Board points out that none of the service 
medical or post service records reflects that he has ever 
been diagnosed with PTSD.  It is shown that neither the 
appellant nor his representative has presented or alluded to 
the existence of any other competent evidence corroborating a 
current diagnosis of the claimed PTSD.  Therefore, no current 
disability in this regard is demonstrated.

The Board observes that while the appellant himself may well 
believe that he has PTSD owing to events in service, he is 
not qualified to render an opinion which requires medical 
expertise, such as the diagnosis or cause of a particular 
disability. See 38 C.F.R. § 3.159(a) (2); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Service 
connection requires a finding of a current disability that is 
related to an injury or disease incurred in service. 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the 
absence of evidence of the claimed disability, the weight of 
the evidence is against the claim. See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. at 143.  Consequently, service connection for PTSD must 
be denied.  38 U.S.C.A. § 5107(b).

2.  Service connection for residuals of head injury

The service medical records document that the veteran was 
treated after having been kicked in the head in March 1975.  
The record reflects, however, that following two days of 
observation, he was released to duty without any apparent 
complications or sequelae.  The post-service record does not 
indicate any treatment whatsoever for head injury residuals 
until after he was injured in 2000.  The record includes no 
medical evidence documenting residuals of head injury that 
are traceable to his period of military service or any injury 
during such service.  The veteran complained of headaches in 
December 2002, but there has been no suggestion by competent 
medical authority that any problem is attributable to 
military service.  The absence of complications after the in-
service injury and the report of no disease or defect when he 
was examined for separation provide a basis for concluding 
that any current disability is not the result of in-service 
injury.  Even in June 1989, when the veteran gave a history 
of in-service injury at a VA examination, no head disability 
was found.  Indeed, it was not until after post-service 
injury in 2000 that the veteran complained of disability.  
Consequently, the Board finds that the preponderance of the 
evidence is against the claim.  Rather, the evidence strongly 
suggests that any head disability experienced by the veteran 
was of post-service origin.

3.  Service connection for left shoulder disability, 
left hip disability, and for disability manifested by memory 
loss

As noted previously, the veteran asserts that he sustained 
injury to the left shoulder, and left hip, and also has 
memory loss as the result of having been thrown from a window 
in service.  The Board observes, however, that the service 
medical records do not document any such trauma.  Moreover, 
the current record does not reflect any objective findings or 
diagnosed disabilities of the left shoulder, or left hip, and 
no disability manifested by memory loss is clinically 
indicated.  Service connection requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

The Board would also emphasize that the appellant alone 
cannot support the claims for service connection on the basis 
of his assertions alone.  Consequently, his opinion in these 
matters does not constitute competent evidence of the 
required diagnosis or nexus to service.  As a layperson, the 
veteran is not competent to diagnose the claimed disabilities 
in himself.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Under the 
circumstances, service connection for left shoulder or left 
hip disability, or for disability manifested by memory loss 
must be denied. 

4.  Service connection for residuals of left knee, neck, and 
back injuries

The veteran contends that he injured his neck, left knee and 
low back as the result of being thrown from a window in 
service.  As noted above, however, the service medical 
records do not document any injuries in this manner, nor was 
any treatment for the left knee, neck, or back recorded 
during active duty.  The current clinical evidence now 
demonstrates that he has diagnoses of degenerative joint and 
disc disease of the lumbosacral spine, as well as 
degenerative joint disease of the left knee.  Certain 
records, such as 2002 x-ray reports, also suggest some disc 
space narrowing of the cervical spine.  The record clearly 
indicates, however, that the veteran himself stated that he 
injured his left knee playing football in 1977, resulting in 
a meniscal tear with chronic residuals.  Degenerative joint 
disease of the left knee was first clinically indicated after 
that point.  Under the circumstances, the Board finds that 
left knee injury was of post-service onset, and that current 
degenerative joint disease (arthritis) of the left knee, 
shown more than a year after service discharge, may not be 
presumed to have been incurred in service.  Similarly, 
degenerative joint and disc disease of the lumbosacral spine 
was first clinically demonstrated many years after discharge 
from service and may not be presumed to have been incurred 
therein.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  There 
is no clinical or medical evidence to the contrary.  
Likewise, there is no suggestion in the record that any neck 
disability is attributable to military service.  As a 
layperson without the appropriate medical training and 
expertise, the appellant is not competent to provide 
probative evidence on a medical matter, such as whether or 
not a disability is related to an incident of active duty.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Service connection for disabilities of 
the back, neck, and left hip must thus be denied.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, the preponderance of the evidence is against the 
appellant's claims.  See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55- 57 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for residuals of head injury is denied.

Service connection for residuals of left shoulder injury is 
denied.

Service connection for residuals of left hip injury is 
denied.

Service connection for residuals of left knee injury is 
denied.

Service connection for residuals of back injury is denied.

Service connection for residuals of neck injury is denied.

Service connection for disability manifested by memory loss 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


